UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 03-1893



HAYDAR AHMED ABD ALLA,

                                                              Petitioner,

           versus


JOHN D.      ASHCROFT,   United    States   Attorney
General,

                                                              Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-497-412)


Submitted:    March 19, 2004                    Decided:   April 16, 2004


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, David J. Kline, Principal Deputy Director, Hugh G.
Mullane, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Haydar Ahmed Abd Alla, a native and citizen of Sudan,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   summarily    affirming   the   immigration   judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

           On   appeal,    Alla   challenges   the   immigration   judge’s

determination that he failed to establish eligibility for asylum.

To obtain reversal of a determination denying eligibility for

relief, an alien “must show that the evidence he presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We conclude that Alla fails to show that the

evidence compels a contrary result.        Accordingly, we cannot grant

the relief that Alla seeks.

           Additionally, we uphold the immigration judge’s denial of

Alla’s applications for withholding of removal and protection under

the Convention Against Torture.         To qualify for withholding of

removal, an applicant must demonstrate “a clear probability of

persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).

To obtain relief under the Convention Against Torture, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”




                                   - 2 -
8 C.F.R. § 1208.16(c)(2) (2003).     We conclude that Alla has failed

to meet either one of these standards.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -